Citation Nr: 1732020	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-26 471A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for left upper extremity hemiparesis.

 2.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by: Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran had active duty service from June 1952 to June 1954 and from July 1954 to June 1957.  His awards and decorations include a Combat Infantryman Badge and the Korean Service Medal with two Bronze Stars.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board remanded the claims considered herein for additional development in February 2016; at the same time granting entitlement to service connection for an acquired psychiatric disorder.

The issue of entitlement to an earlier effective date for the grant of service connection for TBI was referred to the AOJ for appropriate action.  This issue, as well as the issues of entitlement to a TDIU and service connection for a left leg disability, were granted by an October 2016 rating decision.  Thus, the Board no longer has jurisdiction over these claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran's left upper extremity hemiparesis is not manifested by complete paralysis.

2.  The preponderance of the evidence indicates that the Veteran's residuals of a TBI are manifested by symptoms which satisfy the criteria for impairment for at least one facet of impairment, but do not satisfy the criteria for impairment level two in any facet.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for hemiparesis of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8513 (2016).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a TBI are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's increased rating claims.  Prior to initial adjudication of the claims, appropriate notice was provided in July 2009 and February 2010 letters.  Mayfield, 444 F.3d at 1333; See Prickett v. Nicholson, 20 Vet. App. 370 (2006). 

The Veteran's claim for an increased rating for a TBI arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). Therefore, no further notice is needed under VCAA.

VA's duty to assist has been satisfied.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  A November 2016 letter from the Veteran indicates that he had no additional information to provide.  Additionally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Regulations and Analysis

Left Upper Extremity Hemiparesis

Under Diagnostic Code 8513, a 20 percent evaluation is assigned for mild incomplete paralysis of all radicular groups in the major or minor extremity.  38 C.F.R. § 4.124a.  Moderate neuropathy warrants a 40 percent evaluation for the major extremity, and a 30 percent evaluation for the minor extremity.  Severe neuropathy warrants a 70 percent evaluation for the major extremity, and a 60 percent evaluation for the minor extremity.  With complete paralysis of all radicular groups in the major extremity, a 90 percent evaluation is assigned, and an 80 percent evaluation is assigned for the minor extremity.

The Board notes that the record reflects the Veteran is right hand dominant; i.e., his right side is the major upper extremity.

After review of the evidence of record, the Board finds that the impairment caused by the hemiparesis of the left upper extremity is not consistent with complete paralysis.  In this regard, the Board notes that the March 2010 VA examination indicates no paralysis but only moderate spasticity.  An April 2013 VA examination indicates moderate left upper extremity muscle weakness with functioning  not so significantly impacted to be consistent with amputation with prosthesis.  A January 2015 indicates muscle strength at 4/5 in the left upper extremity at the elbow, wrist and with grip and pinch; deep tendon reflexes were at 2+ in the left upper extremity.  An October 2016 VA examination is consistent with the findings in previous examination reports and did not indicate complete paralysis of the left upper extremity.  

Treatment records during the relevant period do not reflect indications of complete paralysis of the left upper extremity.

Thus, the Board finds the Veteran is not entitled to an increased rating for left upper extremity hemiparesis as the preponderance of the evidence is against a finding of complete paralysis of the left upper extremity during any portion of the relevant period.

TBI

The Veteran contends he is entitled to a compensable rating for TBI.  His current rating, was established under Diagnostic Code 8045.

Residuals of TBI are rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from TBIs and have profound effects on functioning: cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  38 C.F.R. § 4.124a.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the same table, with the exception of any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms.  Id.  

Emotional/behavioral dysfunction should be evaluated under § 4.130 when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, such symptoms should also be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.  

Physical (including neurological) dysfunction should be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. Other residuals reported on an examination should be evaluated under the most appropriate diagnostic code.  Each condition should be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.  

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of a TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, and labeled "total."  A 100 percent evaluation should be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation should be assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.  The 10 cognitive impairment facets are: consciousness, communication, neurobehavioral effects, subjective symptoms, visual spatial orientation, motor activity, orientation, social interaction, judgment, and one facet encompassing memory, attention, concentration, and executive function.

There may be an overlap of manifestations of conditions evaluated under the TBI Table with manifestations of a comorbid mental or neurologic disorder or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, no more than one evaluation is to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, a separate evaluation is assigned for each condition.  38 C.F.R. § 4.124 (a), Note 1.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124 (a), Note 2.  Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  38 C.F.R. § 4.124 (a), Note 3.  The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of a TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.  38 C.F.R. § 4.124 (a), Note 4.

A January 2015 VA examination indicates that the Veteran had normal memory, attention, concentration, executive functions, judgment, social interaction, orientation, motor activity, visual spatial orientation; with no subjective symptoms and no neurobehavioral symptoms.  He was able to communicate by spoken and written language and able to comprehend spoken and written word.  His consciousness was normal.  

An October 2016 VA examination indicates that the Veteran had normal memory, attention, concentration, executive functions, judgment, social interaction, orientation, and motor activity.  He was able to communicate by spoken and written language and able to comprehend spoken and written word.  His consciousness was normal.  The Veteran had mildly impaired visual spatial orientation.  His subjective symptoms include, which do not interfere with work, mild or occasional headache and mild anxiety.  His neurobehavioral effects indicated, which do not interfere with workplace interaction or social interaction, were self-reported irritation and aggression at times.

Treatment records during the relevant period do not reflect more severe residuals of the Veteran's TBI than those reported during the VA examinations.

Thus, the highest facet assigned, for visual spatial orientation, is a 1 for the Veteran's symptoms, which corresponds to a 10 percent rating.  Consequently, a 10 percent rating is warranted under Diagnostic Code 8045 for TBI.

Concerning the conclusions herein, the preponderance of the evidence is against a grant of any higher or separate schedular rating.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.



ORDER

Entitlement to a disability rating in excess of 60 percent for left upper extremity hemiparesis is denied.

Entitlement to an initial rating in excess of 10 percent for a TBI is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


